Exhibit 10.2

December 6, 2010

Ray Dolby

 

  Re: Appointment as Founder and Director Emeritus of Dolby Laboratories, Inc.

Dear Ray:

The purpose of this letter is to confirm the arrangements relating to your
appointment as Founder and Director Emeritus of Dolby Laboratories, Inc. (the
“Company”) after founding the Company and providing many years of distinguished
service to the Company. Our goal is to permit you to reduce the level of your
regular commitment and obligations to the Company, while at the same time
allowing the Board to continue to benefit from your knowledge, experience,
contributions and long-standing history with the Company. As we have discussed,
the Company and you hereby agree to the following terms relating to your
appointment:

1. Founder and Director Emeritus. By your signature below, you are providing the
Company with notice that you will not stand for reelection to the Board of
Directors at the Company’s 2011 Annual Meeting of Stockholders. You will be
appointed to the newly-created position of “Founder and Director Emeritus” of
the Company, effective as of the 2011 Annual Meeting of Stockholders. The
position will be an honorary, non-compensated position in recognition of your
long-standing, loyal and dedicated services, and singularly significant
contributions to the Company. Your new position as Founder and Director Emeritus
will be acknowledged in the Company’s Annual Report and on the Company’s
website. As Founder and Director Emeritus, you will be entitled to attend
meetings of the Board of Directors and its committees, as further described in
paragraph 2 below. You will not be considered a “director” of the Company for
any purpose, other than for purposes of the Company’s insider trading policies,
as described in paragraph 3 below. Your presence at any meeting of the Board of
Directors or any of its committees will not be considered in determining the
presence of a quorum and you will not be entitled to vote. You will not, by
virtue of being a “Founder and Director Emeritus” be eligible or entitled to
receive any compensation or benefits for which “directors” of the Company are
eligible.

2. Board Observer Status. You may attend meetings of the Board of Directors,
including meetings of any committee of the Board of Directors, as an observer
and you will receive copies of materials provided to the Board of Directors and
any committees of the Board of Directors. The Board of Directors reserves the
right to modify or suspend your Board and committee observer status in the event
it concludes in good faith that there are valid legal or business reasons to do
so (for example, in order to preserve the Company’s attorney-client privilege).
The Company will seek to provide advance notice to you and your counsel prior to
any such modification or suspension, except in cases where it is not
practicable.



--------------------------------------------------------------------------------

3. Confidentiality Obligations and Trading Restrictions. You acknowledge that
(i) you will remain subject to the Company’s Insider Trading Compliance Program
(the “Compliance Program”), as amended and restated January 30, 2008 and as
amended hereafter, and the confidentiality requirements described therein, and
(ii) you will be deemed a director of the Company for purposes of the Insider
Trading Policy and Guidelines with respect to Certain Transactions in Company
Securities, as amended from time to time, which is attached to the Compliance
Program as Exhibit A.

4. Other Rights and Obligations. Your rights and obligations under any other
pre-existing arrangements or agreements, including your right to use certain
Company facilities as granted to you in the past by the Board of Directors, will
not be affected by the terms of this letter.

5. Non-Transferable. The terms set forth in this letter are personal to you and
are non-transferable.

If you agree with the terms of your appointment as set forth above, please sign
and return the enclosed duplicate copy of this letter to me at your earliest
convenience.

 

Sincerely,

/s/ KevinYeaman

Kevin Yeaman, Chief Executive Officer

 

ACKNOWLEDGED AND AGREED:

/s/ Ray Dolby

Ray Dolby Dated: December 6, 2010

 

2